EXHIBIT 10.1 Execution Copy JOINT VENTURE AGREEMENT This JOINT VENTURE AGREEMENT (the  Agreement ) is entered into as of June 6, 2008, by and between Maneesh Pharmaceuticals, Ltd., an Indian company with an address at 23, Kalpataru Court, Dr. C.G. Road, Chembur, Mumbai400 074, Maharashtra, India ( Maneesh ), and Synovics Pharmaceuticals, Inc., a Nevada corporation, with an address of 5360 Northwest 35 th Avenue, Ft. Lauderdale, Florida 33308 ( Synovics ). Background A. Synovics, directly and through its subsidiaries (including Kirk Pharmaceuticals, LLC, a Florida limited liability company ( Kirk ), and Kirks subsidiary ANDAPharm, LLC, and together with Synovics and Synovicss other direct and indirect subsidiaries, each a  Company  and together the  Companies ), is a specialty pharmaceutical company that sources products developed and manufactured in India in the form of both active pharmaceutical ingredients and finished dosage, and packages and distributes product to its customers through Kirks facility in Fort Lauderdale, Florida (the  Facility ). Kirk is engaged in the development, manufacture and distribution of prescription and private label over-the-counter drugs for major drug store chains and distributors in the United States. The Facility operates under cGMP (current good manufacturing practices) guidelines for the manufacturing and distribution of over-the-counter private label drugs and prescription drugs. B. Maneesh is in the business of developing, manufacturing, marketing and distributing on a world-wide basis pharmaceutical products of the type, among others, developed, manufactured and distributed by Kirk and the other Companies. C. Synovics wishes to engage Maneesh to provide the Services described in Exhibit A hereto, as the same may be amended in writing from time to time by the parties (the  Services ), to the Companies, and Maneesh has expertise in and is willing to provide the Services. D. The disinterested directors of Synovics have determined that it would be in the best interests of the Companies to enter into this Agreement with Maneesh, and have approved this Agreement. In consideration of the premises and the mutual obligations more particularly set forth below, the parties hereby agree as follows: Terms and Conditions 1. Services (a) Maneesh hereby agrees to perform the Services described in Exhibit A hereto, as such may be amended in writing from time to time by the parties. 2. Term and Termination . This Agreement shall have an initial term of one year commencing on the date hereof, which term shall be automatically renewed for additional one year terms unless either party gives notice of non-renewal not less than 60 days prior to the expiration of the then current term. This Agreement may be terminated at any time (i) by the written agreement of the parties or (ii) by either party if the other party fails to cure any breach hereof within 30 days after written notice thereof from the other party. Following such termination, Synovics shall pay Maneesh for all Services performed and expenses incurred or accrued prior to termination. 3. Payment . (a) In consideration of Services performed by Maneesh, Synovics shall pay Maneesh a consulting fee equal to $25,000 per month, commencing with December 2008.
